REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 31st day of March, 2008 by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and St. Cloud Capital Partners II, L.P.
(the “Investor”).


WHEREAS, the Company has agreed to issue and sell to the Investor, and the
Investor has agreed to purchase from the Company, a 10% senior convertible
promissory note in the principal amount of $3,000,000 (the “Note”), which is
initially convertible into 1,500,000 shares of the Company’s common stock, $0.02
par value per share (the “Common Stock”) and a warrant to purchase 375,000
shares of Common Stock (the “Warrant”), all upon the terms and conditions set
forth in that certain Securities Purchase Agreement of even date herewith, by
and among the Company and the Investor (the “Purchase Agreement”), and
 
WHEREAS, the terms of the Purchase Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder for the
Company and the Investor to execute and deliver this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:


1. Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.


“Allowed Delay” as defined in Section 2(d)(ii) hereto.


“Business Day” means a day, other than a Saturday, Sunday or holiday, on which
banks in New York City are open for the general transaction of business.


“Common Stock” shall have the meaning as defined in the recitals, and any
securities into which such shares may hereinafter be reclassified.


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Note.


“Effectiveness Date” means, with respect to the Initial Registration Statement,
the earlier of (i) one hundred eighty (180) days of the closing of the Company’s
proposed merger with vFinance, Inc. or (ii) one hundred eighty (180) days of the
termination of the Company’s proposed merger with vFinance, Inc.
  
“Effectiveness Period” as defined in Section 3(a) hereto.

 
 

--------------------------------------------------------------------------------

 

“Filing Date” means, with respect to the Initial Registration Statement, the
earlier of (i) ninety (90) days of the closing of the Company’s proposed merger
with vFinance, Inc. (ii) ninety (90) days of the termination of the Company’s
proposed merger with vFinance, Inc. or (iii) November 15, 2008.


“Initial Registration Statement” as defined in Section 2(a) hereto.


“Note” shall have the meaning as defined in the recitals.


“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus.


“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.


“Registrable Securities” shall mean (i) the Conversion Shares, (ii) the Warrant
Shares and (iii) any other securities issued or issuable with respect to or in
exchange for Registrable Securities; provided, that, a security shall cease to
be a Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for resale
by the Investor without restrictions pursuant to Rule 144.


“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus and any amendments and supplements to such Registration Statement,
including pre- or post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed incorporated by reference in such
Registration Statement.


“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the 1933 Act
and any successor or substitute rule, law or provision.
 
“SEC” means the U.S. Securities and Exchange Commission.


“SEC Guidance” means (i) any publicly-available written guidance, or rule of
general applicability of the SEC staff, or (ii) written comments, requirements
or requests of the SEC staff to the Company in connection with the review of a
Registration Statement.


“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 
-2-

--------------------------------------------------------------------------------

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.


“Warrant” shall have the meaning as defined in the recitals.


“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrant.


2. Registration.
 
(a)  Filing of Initial Registration Statement. Subject to the terms and
conditions of this Agreement, the Company shall prepare and file with the SEC,
no later than the Filing Date, a Registration Statement under the 1933 Act on
any form for which the Company then qualifies (the “Initial Registration
Statement”) for the resale by the Investor of the Registrable Securities. The
Company shall have the right to include in such Initial Registration Statement
on a pari passu basis with the Registrable Securities shares of Common Stock
remaining unsold by the persons or entities who have continuing registration
rights and who are set forth in the selling stockholders section of that certain
prospectus of the Company dated November 6, 2006, and certain additional shares
of Common Stock issued or underlying securities issued subsequent to such date,
including those persons or entities who took part in the Company’s February 2007
$1,000,000 financing or which such Persons have the right to acquire pursuant to
the exercise, conversion or exchange of securities of the Company held on the
date hereof. Such Initial Registration Statement shall include the plan of
distribution attached hereto as Exhibit A. The Initial Registration Statement
(and each amendment thereto) shall be provided to the Investor prior to its
filing or other submission in accordance with Section 4(c) hereof.
 
(b)   Additional Registration Statements. If during the Effectiveness Period,
subject to Section 2(d)(ii), the number of Registrable Securities at any time
exceeds 100% of the number of Registrable Securities then registered for resale
in the Initial Registration Statement, then the Company shall file as soon as
reasonably practicable an additional Registration Statement covering the resale
by the Investor of not less than the number of such unregistered Registrable
Securities.
 
(c)   Expenses. Except as set forth in Section 4(f), the Company will pay all
expenses associated with each registration, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, listing fees. Investor shall be responsible for all other expenses in
connection with the registration, including fees and expenses of counsel,
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.
 
(d) Effectiveness.
 
(i) The Company shall use commercially reasonable efforts to have the Initial
Registration Statement declared effective within ninety (90) days of the Filing
Date but in any event by the Effectiveness Date. The Company shall notify the
Investor by facsimile or e-mail as promptly as practicable, after any
Registration Statement is declared effective and shall simultaneously provide
the Investor with copies of any related Prospectus to be used in connection with
the sale or other disposition of the securities covered thereby.

 
-3-

--------------------------------------------------------------------------------

 

(ii) For not more than twenty (20) consecutive days or for a total of not more
than sixty (60) days in any twelve (12) month period, the Company may delay the
disclosure of material non-public information concerning the Company, by
suspending the use of any Prospectus included in any Registration Statement
contemplated hereunder containing such information, the disclosure of which at
the time is not, in the good faith opinion of the Company, in the best interests
of the Company (an “Allowed Delay”); provided, that the Company shall promptly
(a) notify the Investor in writing of the existence of (but in no event, without
the prior written consent of an Investor, shall the Company disclose to such
Investor any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay, (b) advise the Investor in writing
to cease all sales under the Registration Statement until the end of the Allowed
Delay and (c) use commercially reasonable efforts to terminate an Allowed Delay
as promptly as practicable.
 
3. Liquidated Damages.
 
(a)   If the Initial Registration Statement is not (i) filed on or prior to the
Filing Date, or (ii) declared effective by the SEC by the Effectiveness Date
(any such failure or breach being referred to as an “Event”, and the date on
which such Event occurs being referred to as an “Event Date”), then, on each 30
day period following such Event Date (if the applicable Event shall not have
been cured by such date) until the applicable Event is cured, as liquidated
damages and not as a penalty, the interest rate of the Note shall increase by 1%
per annum, but in no event shall the interest rate of the Note exceed 15% per
annum.
 
(b) Investor shall not be entitled to an adjustment pursuant to this Section 3
if effectiveness of a Registration Statement has been delayed or a Prospectus
has been unavailable as a result of (i) a failure by Investor to promptly
provide on request by the Company the information required under the Purchase
Agreement or this Agreement or requested by the SEC as a condition to
effectiveness of a Registration Statement; (ii) the provision of inaccurate or
incomplete information by Investor; or (iii) a statement or determination of the
SEC that any provision of the rights of the Investor under this Agreement are
contrary to the provisions of the 1933 Act. In addition, Investor shall not be
entitled to any adjustment pursuant to this Section 3 in the event that the
Company is unable to Register all Registrable Securities as a result of SEC
Guidance.


4. Company Obligations. In connection with the Company’s obligations under
Section 2 hereof to file a Registration Statement with the SEC and to use its
commercially reasonable efforts to cause a Registration Statement to become
effective in accordance with the terms hereof, the Company will, as
expeditiously as possible:
 
(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”) and advise the Investor in writing when the
Effectiveness Period has expired. Thereafter, the Company shall be entitled to
withdraw such Registration Statement and the Investor shall have no further
right to offer or sell any of the Registrable Securities registered for resale
thereon pursuant to the respective Registration Statement (or any prospectus
relating thereto);

 
-4-

--------------------------------------------------------------------------------

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the period specified in Section 4(a) and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;
 
(c) provide copies to the Investor in an effort to permit counsel designated by
the Investor to review each Registration Statement and all amendments and
supplements thereto no fewer than three (3) Business Days prior to their filing
with the SEC;
 
(d) furnish to the Investor such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as Investor may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by Investor that are covered by
the related Registration Statement;
 
(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement and, (ii)
if such order or suspension is issued, obtain the withdrawal of any such order
or suspension at the earliest possible moment and notify each holder of
Registrable Securities of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation of any proceeding such purpose;


(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investor and its
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Investor as shall be reasonably appropriate in
the opinion of the Company and do any and all other commercially reasonable acts
or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 4(f), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 4(f), or (iii)
file a general consent to service of process in any such jurisdiction;


(g) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

 
-5-

--------------------------------------------------------------------------------

 

(h) immediately notify the Investor, at any time when a Prospectus relating to
Registrable Securities is required to be delivered under the 1933 Act, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and at the request of any such
holder, promptly prepare and furnish to such holder a reasonable number of
copies of a supplement to or an amendment of such Prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
 
(i) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, take such
other actions as may be reasonably necessary to facilitate the registration of
the Registrable Securities hereunder; and
 
(j) With a view to making available to the Investor the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investor to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to use commercially reasonable
efforts to: (i) make and keep public information available, as those terms are
understood and defined in Rule 144; (ii) file with the SEC in a timely manner
all reports and other documents required of the Company under the 1934 Act; and
(iii) furnish to Investor upon request, as long as Investor owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, (B) a copy of the Company’s most recent
annual or quarterly report, and (C) such other information as may be reasonably
requested in order to avail Investor of any rule or regulation of the SEC that
permits the selling of any such Registrable Securities without registration.


5. Due Diligence Review; Information. The Company shall make available, during
normal business hours, for inspection and review by the Investor, advisors to
and representatives of the Investor (who may or may not be affiliated with the
Investor and who are reasonably acceptable to the Company), all financial and
other records, all SEC Filings (as defined in the Purchase Agreement) and other
filings with the SEC, and all other corporate documents and properties of the
Company as may be reasonably necessary for the purpose of such review, and cause
the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Investor or
any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investor and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.

 
-6-

--------------------------------------------------------------------------------

 
 
The Company shall not disclose material nonpublic information to the Investor,
or to advisors to or representatives of the Investor, unless prior to disclosure
of such information the Company identifies such information as being material
nonpublic information and provides the Investor, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and if Investor wishes to obtain such
information, it enters into an appropriate confidentiality agreement with the
Company with respect thereto.


6. Obligations of the Investor.
 
(a) Investor shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it, the intended method of
disposition of the Registrable Securities held by it and its beneficial
ownership of the Company’s securities, including who has the right to vote or
dispose of such securities on behalf of Investor, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute and deliver such documents in connection with such registration as the
Company may reasonably request. At least five (5) Business Days prior to the
first anticipated filing date of any Registration Statement, the Company shall
notify Investor of the information the Company requires from Investor if
Investor elects to have any of the Registrable Securities included in the
Registration Statement. Investor shall provide such information to the Company
at least two (2) Business Days prior to the first anticipated filing date of
such Registration Statement if Investor elects to have any of the Registrable
Securities included in the Registration Statement.
 
(b) Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
Investor has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement.
 
(c) Investor agrees that, upon receipt of any notice from the Company of either
(i) the commencement of an Allowed Delay pursuant to Section 2(d) or (ii) the
happening of an event pursuant to Section 4(h) hereof, Investor will immediately
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities, until the Investor’s receipt of
the copies of the supplemented or amended prospectus filed with the SEC and
until any related post-effective amendment is declared effective and, if so
directed by the Company, the Investor shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Investor’s possession of the Prospectus covering
the Registrable Securities current at the time of receipt of such notice.
 
7. Indemnification.
 
(a) Indemnification by the Company. The Company will indemnify and hold harmless
Investor and its officers, directors, members, employees and agents, successors
and assigns, and each other person, if any, who controls Investor within the
meaning of the 1933 Act, against any losses, claims, damages or liabilities,
joint or several, to which they may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof; (ii) any blue sky application or other
document executed by the Company specifically for that purpose or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of any rule or regulation promulgated under the 1933 Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on
Investor’s behalf and will reimburse Investor, and each such officer, director
or member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by Investor or any such controlling person
in writing specifically for use in such Registration Statement or Prospectus.

 
-7-

--------------------------------------------------------------------------------

 

(b) Indemnification by the Investor. Investor agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its directors,
officers, employees, stockholders and each person who controls the Company
(within the meaning of the 1933 Act) against any losses, claims, damages,
liabilities and expense (including reasonable attorney fees) resulting from any
untrue statement of a material fact or any omission of a material fact required
to be stated in the Registration Statement or Prospectus or preliminary
prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent, that
such untrue statement or omission is contained in any information furnished in
writing by Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of Investor be greater in amount than the dollar
amount of the proceeds (net of all expense paid by Investor in connection with
any claim relating to this Section 7 and the amount of any damages Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 
-8-

--------------------------------------------------------------------------------

 

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 7 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
 
8. Miscellaneous.
 
(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Investor. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the Investor.
 
(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 10.4 of the Purchase Agreement.
 
(c) Assignments and Transfers by Investor. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investor and its
successors and assigns. Investor may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of Registrable Securities by Investor to such person, provided that
Investor complies with all laws applicable thereto and provides written notice
of assignment to the Company promptly after such assignment is effected.

 
-9-

--------------------------------------------------------------------------------

 

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Investor, provided, however, that the Company may assign
its rights and delegate its duties hereunder to any surviving or successor
corporation in connection with a merger or consolidation of the Company with
another corporation, or a sale, transfer or other disposition of all or
substantially all of the Company’s assets to another corporation, without the
prior written consent of the Investor, after notice duly given by the Company to
Investor.
 
(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(f) Counterparts; Faxes. This agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute one and the same document. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
 
(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 
-10-

--------------------------------------------------------------------------------

 

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to conflicts of laws concepts which would apply
the substantive law of some other jurisdiction, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors or assigns. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 
-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
The Company:    


NATIONAL HOLDINGS CORPORATION


By:
/s/ MARK GOLDWASSER
 
Mark Goldwasser
 
President and Chief Executive Officer

 
The Investor:    
 
ST. CLOUD CAPITAL PARTNERS II, L.P.
 
By: SGCP II, LLC
Its: General Partner


By:
/S/ MARSHALL S. GELLER
 
Marshall S. Geller
 
Managing Member


 
-12-

--------------------------------------------------------------------------------

 

Exhibit A


Plan of Distribution


The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.


The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:


- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;


- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;


- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;


- an exchange distribution in accordance with the rules of the applicable
exchange;


- privately negotiated transactions;


- short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;


- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;


- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;


- a combination of any such methods of sale; and


- any other method permitted pursuant to applicable law.


The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the 1933 Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 
-13-

--------------------------------------------------------------------------------

 


In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).


The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the Warrant by payment of cash, however, we will receive the
exercise price of the Warrant.


The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the 1933 Act, provided that
they meet the criteria and conform to the requirements of that rule.


The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the 1933 Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the 1933 Act. Selling
stockholders who are "underwriters" within the meaning of Section 2(11) of the
1933 Act will be subject to the prospectus delivery requirements of the 1933
Act.


To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.


In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 
-14-

--------------------------------------------------------------------------------

 


We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of shares in the market and
to the activities of the selling stockholders and their affiliates. In addition,
we will make copies of this prospectus (as it may be supplemented or amended
from time to time) available to the selling stockholders for the purpose of
satisfying the prospectus delivery requirements of the 1933 Act. The selling
stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the 1933 Act.


We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the 1933 Act and state securities laws, relating to
the registration of the shares offered by this prospectus.


We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold without restriction pursuant to Rule 144 of the
1933 Act.

 
-15-

--------------------------------------------------------------------------------

 